         Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 1 of 7




                    UNITED STATES BANKRUPTCY COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


IN RE:                                            §
                                                  §
S & C TEXAS INVESTMENTS, INC.                     ⸹            CASE NO. 18-35668-H2-11
                                                  §
                                                  §



                         DEBTOR’S PLAN OF REORGANIZATION

                                            ARTICLE I

                                            SUMMARY

        This Plan of Reorganization (the “Plan”) under chapter 11 of the Bankruptcy Code (the
“Code”) proposes to pay creditors of S&C Texas Investments, Inc. (“Debtor”) from future income.
This Plan provides for classes of secured creditors, priority creditors, equity interest holders and
unsecured creditors. This Plan also provides for the payment of administrative claims. All creditors
should refer to the provisions of this Plan for information regarding the precise treatment of their
claim. A disclosure statement that provides more detailed information regarding this Plan and the
rights of creditors and equity security holders has been circulated with this Plan. Your rights may
be affected. You should read these papers carefully and discuss them with your attorney, if
you have one. If you do not have an attorney, you may wish to consult one.


                                            ARTICLE II

                     CLASSIFICATION OF CLAIMS AND INTERESTS

               1.      Administrative Expenses

        Administrative expenses are costs or expenses of administering the Debtor’s chapter 11
case which are allowed under § 507(a)(2) of the Code. Administrative expenses also include the
value of any goods sold to the Debtor in the ordinary course of business and received within 20
days before the date of the bankruptcy petition. The Code requires that all administrative expenses
be paid on the effective date of the Plan unless a particular claimant agrees to a different treatment.
The following chart lists the Debtor’s estimated administrative expenses, and their proposed
treatment under the Plan:

Margaret M. McClure – Ms. McClure holds a retainer balance in the amount of $16,205.60 and
estimates fees and expenses in the amount of $35,000.
         Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 2 of 7




U.S. Trustee – fees are current and will stay current until this case is closed.

               2.      Priority Unsecured Tax Claims

The Texas Comptroller of Public Accounts has filed a claim in the amount of $5,946.57 for
franchise taxes. This claim will be paid, plus 6.5% interest in monthly installments and it will be
paid in full within 5 years of the petition date. The payments will be approximately $150.00 per
month with the first monthly payment being due and payable on the 15th day of the first calendar
month following 60 days after the effective date of the plan.

The Texas Comptroller of Public Accounts has filed a claim in the amount of $10,482.87 for
sales taxes. This claim will be paid, plus 6.5% interest in monthly installments and it will be paid
in full within 5 years of the petition date. The payments will be approximately $1,460.00 per
month with the first monthly payment being due and payable on the 15th day of the first calendar
month following 60 days after the effective date of the plan.

The Connecticut Department of Revenue filed a claim for $2,078.37. The Debtor will pay this
claim in full plus 6.5% interest in monthly installments and the claim will be paid in full within
five years of the petition date. The payments will be approximately $50.00 per month with the
first monthly payments being due and payable on the 15th day of the first calendar month following
60 days after the effective date of the plan.

The Massachusetts Department of Revenue filed a claim for $456.00. The Debtor will pay this
claim in full plus 6.5% interest in monthly installments and the claim will be paid in full within
five years of the petition date. The payments will be approximately $13.00 per month with the
first monthly payments being due and payable on the 15th day of the first calendar month following
60 days after the effective date of the plan.

The Department of Law Town of Wallingford filed a claim for $3,891.34. The Debtor will pay
this claim in full plus 6.5% interest in monthly installments and the claim will be paid in full within
five years of the petition date. The payments will be approximately $95.00 per month with the
first monthly payments being due and payable on the 15th day of the first calendar month following
60 days after the effective date of the plan.

Valeri Moro, Joshua Phillips and Ra’munn Turner are former employees. Because of the size
of their claims, they will be paid in full on the Effective Date. Ms. Moro will be paid $215.00.
Mr. Phillips will be paid $199.80 and Mr. Turner will be paid $180.83.

               3.      Secured Claims

        Allowed Secured Claims are claims secured by property of the Debtor’s bankruptcy estate
(or that are subject to set-off) to the extent allowed as secured claims under § 506 of the Code. If
the value of the collateral or setoffs securing the creditor’s claim is less than the amount of the
creditor’s allowed claim the deficiency will be classified as a general unsecured claim. The
         Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 3 of 7



following chart lists all classes containing Debtor’s secured pre-petition claims and the proposed
treatment under the Plan:

Harris County, et al – This creditor filed a claim for $6,248.50 for personal property taxes. It
will be paid in full plus statutory interest within 5 years of the petition date, with the first monthly
payment being due and payable on the 15th day of the first month following 60 days after the
effective date of the plan. The payment will be approximately $172.00.

Fort Bend County – This creditor is owed $3,006.82 for personal property taxes. It will be paid
in full plus statutory interest within 5 years of the petition date, with the first monthly payment
being due and payable on the 15th day of the first month following 60 days after the effective date
of the plan. The payment will be approximately $80.00.

Montgomery County – This creditor is owed $595.74 for personal property taxes. It will be paid
in full plus statutory interest within 5 years of the petition date, with the first monthly payment
being due and payable on the 15th day of the first month following 60 days after the effective date
of the plan. The payment will be approximately $16.00.

Harris County Municipal Utility District #122 – This creditor is owed $3,386.16 for personal
property taxes. It will be paid in full plus statutory interest within 5 years of the petition date, with
the first monthly payment being due and payable on the 15th day of the first month following 60
days after the effective date of the plan. The payment will be approximately $90.00.

Radius Bank - This creditor filed a claim for $4,432,914.74. It will be paid in full including 5%
interest in 360 equal monthly payments of $24,000.00 with the first payment being due and payable
on the 1st day of the first month following 60 days after the effective date of the plan. Radius Bank
will retain its lien against the debtor’s assets until it is paid in full.

United States Small Business Administration - This creditor filed a claim for $207,816.55.
Since there is insufficient security to collateralize this debt, this claim will be treated as an
unsecured claim.

B.O.B. Entertainment, Inc. – This creditor filed a claim for $251,186.04. Since there is
insufficient security to collateralize this debt, this claim will be treated as an unsecured claim.

D&S Entertrainment, LLC – This creditor has filed a claim for $461,513.64. Since there is
insufficient security to collateralize this debt, this claim will be treated as an unsecured claim.

Don Dean – This creditor has filed a claim for $1,801,990.40. Since there is insufficient security
to collateralize this debt, this claim will be treated as an unsecured claim.

Ascentium Capital – This creditor leases equipment to the Debtor, payments are on-going, and
the lease is hereby assumed.

KLC Financial/First Utah Bank – This creditor leases equipment to the Debtor, payments are
on-going, and the lease is hereby assumed. These claims are impaired
        Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 4 of 7




               4.      General Unsecured Claims

        General unsecured claims are not secured by property of the estate and are not entitled to
priority under § 507(a) of the Code.

The allowed general unsecured creditors will be paid as much of what they are owed as possible
and will be mailed S&C Texas Investments, Inc.’s previous year’s financial statement each year
for five years, during the term of the Plan, on or about May 1st each year, beginning on May 1,
2020, and thereafter on or about May 1, 2021, May 1, 2022, May 1, 2023, and May 1, 2024. Each
year, if the Reorganized Debtor made a profit, after income taxes, and after making all priority and
secured plan payments and normal overhead payments, the Reorganized Debtor shall pay to the
allowed unsecured creditors their pro-rata share of 50% of the net profit for the previous year, in
twelve monthly payments beginning on September 15th of the year in which the financial statement
is mailed to these creditors. Each year, during the term of the five-year Plan, the Reorganized
Debtor will repeat the 12-month payment plan to the allowed unsecured creditors if the
Reorganized Debtor made a net profit the previous year as reflected in the previous year’s financial
statement. This payout will not exceed five years, and at the end of the five-year Plan term, the
remaining balance owed, if any, to the allowed unsecured creditors will be discharged.

               5.      Insider Claims

Insiders will not be paid any pre-petition claims during the term of the Plan and their claims will
be discharged upon confirmation of the Plan.

               6.      Equity Interest Holders

     Equity interest holders are parties who hold an ownership interest (i.e., equity interest) in
S&C Texas Investments, Inc. The shareholders are:

Ryan Swift Common 4.7% ownership
Juan Castro Common 8.8% ownership
S&C Texas Investments, Inc. 401(k) Plan f/b/o Ryan Swift Common 76.3% ownership
S&C Texas Investments, Inc. 401(k) Plan f/b/o Juan Castro Common 5.2% ownership
S&C Texas Investments, Inc. 401(k) Plan f/b/o Damar Castro Common 5.0% ownership

        The shareholders will not receive any dividends unless and until all creditors are paid in
full pursuant to this plan.




                                          ARTICLE III

                    ALLOWANCE AND DISALLOWANCE OF CLAIMS
         Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 5 of 7



Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed by a final
non-appealable order, and as to which either: (i) a proof of claim has been filed or deemed filed,
and the Debtor or another party in interest has filed an objection; or (ii) no proof of claim has been
filed, and the Debtor has scheduled such claim as disputed, contingent, or unliquidated.

Delay of Distribution on a Disputed Claim. No distribution will be made on account of a disputed
claim unless such claim is allowed by a final non-appealable order.

Settlement of Disputed Claims. The Debtor will have the power and authority to settle and
compromise a disputed claim with court approval and compliance with Rule 9019 of the Federal
Rules of Bankruptcy Procedure.

Claim Objections. The Debtor shall have 60 days from the Effective Date of the Plan to file
objections to claims.

Vesting of Property On the Effective Date, title to all assets and properties dealt with by the Plan
shall vest in Reorganized Debtor, free and clear of all claims and interests other than any
contractual secured claims granted under any lending agreement, on the condition that
Reorganized Debtor complies with the terms of the Plan, including the making of all payments to
creditors provided for in such Plan. If Reorganized Debtor defaults in performing under the
provisions of this Plan and this case is converted to a case under chapter 7, all property vested in
Reorganized Debtor and all subsequently acquired property owned as of or after the conversion
date shall re-vest and constitute property of the bankruptcy estate in the converted case.

Default – Any creditor remedies allowed by 11 U.S.C. § 1112(b)(4)(N) shall be preserved to the
extent otherwise available at law. In addition to any rights specifically provided to a claimant
treated pursuant to this Plan, a failure by the Reorganized Debtor to make a payment to a creditor
pursuant to the terms of this Plan shall be an event of default as to such payments if the payment
is not cured within thirty (30) days after mailing written notice of default from such creditor to the
Reorganized Debtor. Then the creditor may exercise any and all rights and remedies under
applicable non-bankruptcy law to collect such claims or seek such relief as may be appropriate in
the United States Bankruptcy Court.

                                           ARTICLE IV

     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Assumed Executory Contracts and Unexpired Leases.

The Debtor assumes the following executory contracts and/or unexpired leases effective upon the
“effective date of this Plan:” The leases with Ascension Capital, KLC Financial/First Utah Bank,
RK Centers and Slomkowski Family Realty. The Debtor will be conclusively deemed to have
rejected all executory contracts and/or unexpired leases not expressly assumed above, or before
the date of the order confirming this Plan, upon the “effective date of this Plan.” A proof of a
claim arising from the rejection of an executory contract or unexpired lease under this section must
be filed no later than sixty (60) days after the date of the order confirming this Plan.
         Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 6 of 7



                                            ARTICLE V

                     MEANS FOR IMPLEMENTATION OF THE PLAN

       This Plan of Reorganization will be funded by the Reorganized Debtor through future
business income of the Debtor. The current management will remain in control.


                                           ARTICLE VI

                                    GENERAL PROVISIONS

Definitions and Rules of Construction. The definitions and rules of construction set forth in §§ 101
and 102 of the Code shall apply when terms defined or construed in the Code are used in this Plan.

Effective Date of Plan. The effective date of this Plan is the fifteenth business day following the
date of the entry of the order of confirmation. But if a stay of the confirmation order is in effect on
that date, the effective date will be the first business day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation order has not been vacated.

Severability. If any provision in this Plan is determined to be unenforceable, the determination will
in no way limit or affect the enforceability and operative effect of any other provision of this Plan.

Binding Effect. The rights and obligations of any entity named or referred to in this Plan will be
binding upon, and will inure to the benefit of the successors or assigns of such entity.

Captions. The headings contained in this Plan are for convenience of reference only and do not
affect the meaning or interpretation of this Plan.

Controlling Effect. Unless a rule of law or procedure is supplied by federal law (including the
Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of Texas govern this
Plan and any agreements, documents, and instruments executed in connection with this Plan,
except as otherwise provided in this Plan.

Disputed Claims. All claims that were listed in the schedules as “disputed” required the filing of
a proof of claim. If no proof of claim was timely filed, the claimant will not be paid under this
Plan of Reorganization.

Late-Filed Claims. Any late-filed claims shall not be allowed claims, and shall not be paid under
this Plan of Reorganization.

                                           ARTICLE VII

                                           DISCHARGE

       On the confirmation date of this Plan, S&C Texas Investments, Inc. will be discharged
from any debt that arose before confirmation of this Plan, subject to the occurrence of the effective
        Case 18-35668 Document 82 Filed in TXSB on 06/05/19 Page 7 of 7



date, to the extent specified in § 1141(d)(1)(A) of the Code, except that the Debtor will not be
discharged of any debt: (i) imposed by this Plan; (ii) of a kind specified in § 1141(d)(6)(A) if a
timely complaint was filed in accordance with Rule 4007(c) of the Federal Rules of Bankruptcy
Procedure; or (iii) of a kind specified in § 1141(d)(6)(B).

Dated June 5, 2019.


                                                   /s/ Margaret M. McClure
                                             __________________________________________
                                             Margaret M. McClure, Attorney for Debtor
